Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 November 2021 has been entered. 
Status of the Claims/Amendments
This Office Action Correspondence is in response to applicant’s amendments filed 18 November 2021.
Claims 1, 19, 20 are pending. Claims 1, 19, 20 are amended. Claims 2-18 are cancelled. 
Claim Objections
Claim 1 is objected to because of the following informalities:  “supplying, from the first cooling gas supply section to the gap, a first cooling gas supply having a first temperature” should read as “supplying, from the first cooling gas supply section to the gap, a first cooling gas .  Appropriate correction is required. 
Specification
The title is objected to since the claims were amended to recite the method while the title is silent regarding the method. The following title is suggested: Placing Table Structure, Treatment Device, and Treatment Method. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: refrigerated heat transfer element (claim 1); first cooling gas supply section (claim 1); second cooling gas supply section (claim 1).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For the purpose of examination refrigerated heat transfer element (claim 1) shall be interpreted as comprising a highly thermally conductive material and having ; first cooling gas supply section (claim 1) shall be interpreted in light of Fig. 1, 3, 4 and paragraph [0019] as comprising a gas pathway, conduit, or line or equivalents thereof as understood from the figures; second cooling gas supply section (claim 1) shall be interpreted in light of Fig.  3 and paragraph [0030] as comprising a gas pathway, conduit, or line or equivalents thereof as understood from the figures.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro et al. (US 2019/0103301 A1, having effectively filed date of 23 June 2016, hereinafter “Tashiro”) in view of  Khaja et al. (US 2015/0376780 A1 hereinafter “Khaja”) and Antonissen (US 2006/0073276 A1) and Barriss et al. (US 2015/0075431 A1 hereinafter “Barriss”).
Regarding claim 1, Tashiro teaches a placing table structure (comprising holding apparatus HS, Fig.1-3 , abstract, paragraph [0018]) and method comprising: 
refrigerated heat transfer element (comprising cooling panel 31 and heat transfer shaft body 32, Fig. 1, paragraph [0021] )(note: refrigerated heat transfer element is interpreted as comprising a high conductive material which is substantially cylindrical, per U.S.C. 112f, wherein Tashiro teaches that the refrigerated heat transfer element 31 and 32 comprises a high thermally conductive metal copper (paragraph [0021]) is substantially cylindrical as understood from Fig. 1.);
a rotatable outer cylinder (comprising tubular rotary shaft body 21, Fig.1, paragraph [0020]) disposed around the refrigerated heat transfer element (comprising 32, Fig. 1);
a stage (comprising stage 1 including base 11, chuck plate 12 and electrode 13, Fig. 1, paragraph [0019] ) connected (via dish-shaped connection member 23, Fig. 1, paragraph [0020]) to the outer cylinder (comprising 21, Fig. 1), the stage (comprising 1, Fig. 1) being disposed above an upper surface of the refrigerated heat transfer element (comprising 31, Fig. 1) with inclusion of a gap (comprising clearance D, Fig. 1, paragraph [0021]) between the refrigerated heat transfer element and the stage; 
a first cooling gas supply section (comprising gas passage 83a, Fig. 1) communicating with the gap (comprising D, Fig. 1) (paragraph [0024]);
the method comprising:
supplying from the first cooling gas supply section (comprising gas passage 83a, Fig. 1) to the gap (comprising D, Fig. 1) a first cooling gas (i.e. inert gas) having a first temperature (paragraph [0024]-[0025]).
Tashiro does not explicitly teach a second cooling gas supply section (interpreted under U.S.C. 112(f) as comprising a second cooling gas supply pathway/conduit/line or equivalents thereof) and the method of supplying, from the second cooling gas supply section to a space 
However, Tashiro further teaches a space (21d, Fig. 1, paragraph [0023]) between the refrigerated heat transfer element (comprising 31 and 32, Fig. 1) and the outer cylinder (comprising 21, Fig. 1).
Further, Khaja teaches providing a gas supply section (comprising purge gas supply line 156, Fig. 1) configured to supply a purge gas to a space (172, Fig. 1) between a shaft (136, Fig. 1) and an outer cylinder (comprising sleeve 150, Fig. 1) to enable forming a thermal barrier isolating the shaft (comprising 136, Fig. 1) from the outer cylinder (comprising 150, Fig. 1)(paragraph [0031]). In other words, the gas supplied from gas supply section (156, Fig. 1) has a function of temperature control.
Additionally, Tashiro teaches that the refrigerated heat transfer element (Tashiro: comprising 32, Fig. 1) is a shaft as understood from Fig. 1.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a second gas supply section (i.e. pathway/conduit/line) configured to supply a second gas to the space between the refrigerated heat transfer element (Tashiro: comprising 31 and 32, Fig. 1) and the outer cylinder (Tashiro: comprising 21, Fig. 1) and perform a step of supplying the second gas from the second cooling gas supply section to a space between the refrigerated heat transfer element and the outer cylinder in view of teachings of Khaja in the apparatus/method of Tashiro in view of Moroz to enable thermally isolating the refrigerated heat transfer element from the outer cylinder (Khaja: paragraph [0031]) for improved temperature control of the placing table.
Tashiro in view of Khaja as applied above do not explicitly teach that the temperature of the second gas is higher than the first temperature.
However, Tashiro teaches that the refrigerated heat transfer element (comprising 31 and 32, Fig. 1) has an operating temperature of -200◦ C  (paragraph [0022]) wherein the first cooling ◦ C) temperatures  (paragraph [0028]).
Tashiro as discussed in detail above teaches that outer cylinder (comprising outer tube part 21b, Fig. 1) is rotatably supported by the magnetic fluid seal (paragraph [0020]) and further teaches that cooling can damage the magnetic fluid seal (22, Fig. 1) (paragraph [0029] last sentence).
Additionally, Antonissen teaches supplying a purge gas to a rotating shaft (comprising mechanical coupling assembly for transmitting rotational energy 550, Fig. 5) to provide thermal coupling (i.e. transfer) to better control the temperature of the magnetic fluid seal (ferrofluid seal) (paragraph [0048]).
Further, Barriss teaches that the practical operating range of a magnetic fluid seal (ferrofluidic seal) with proper heating or cooling is -100◦ C to 2000◦ C (paragraph [0052]). Note: the lower limit taught by Barriss is higher than the temperature of the refrigerated heat transfer element (-200 ◦ C).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the temperature of the first gas which is supplied to the gap (Tashiro: comprising D, Fig. 1) for controlling the substrate to a cryogenic operating temperature (Tashiro: paragraph [0028]) and further to optimize the temperature of the second gas which is supplied to a space between the refrigerated heat transfer element (Tashiro: comprising 31 and 32, Fig. 1) and the outer cylinder (Tashiro: comprising 21, Fig. 1) (wherein the space between the refrigerated heat transfer element and the outer cylinder is understood to be the inner space of a rotating shaft arrangement which is adjacent to the magnetic fluid seal) in view of teachings of Tashiro, Antonissen, and Barriss to enable optimal temperature control of the substrate to be processed (at an operating temperature of -200C, Tashiro: paragraph 
Regarding claim 19, Tashiro in view of Khaja, Antonissen and Barriss teaches all of the limitations of claims 1 above including a second gas supply section (Khaja: comprising 156, Fig. 1) and a second cooling gas (see teachings of Khaja an Antonissen).
Tashiro in view of Khaja, Antonissen and Barriss as applied above do not explicitly teach wherein thermal conductivity of the second cooling gas is lower than thermal conductivity of the first cooling gas.
However, Tashiro teaches that the first cooling gas is used to transfer heat between the refrigerated heat transfer element (comprising 31 and 32, Fig. 1) and the stage (1, Fig. 1) to reach cryogenic temperatures (paragraph [0028]).
Further, Khaja teaches providing a gas supply section (comprising purge gas supply line 156, Fig. 1) configured to supply a purge gas to a space (172, Fig. 1) between a shaft (136, Fig. 1) and an outer cylinder (comprising sleeve 150, Fig. 1) to enable forming a thermal barrier isolating the shaft (comprising 136, Fig. 1) from the outer cylinder (comprising 150, Fig. 1)(paragraph [0031]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select/provide a second cooling gas with a lower thermal conductivity than the first cooling gas in view of teachings of Tashiro and Khaja in the apparatus/method of Tashiro in view of Khaja, Antonissen and Barriss to enable higher thermal conductivity and efficient heat transfer using the first gas for cooling the stage to a cryogenic temperature while enabling thermal isolation/insulation (i.e. lower thermal conductivity) to isolate the refrigerated heat transfer element from the surrounding outer cylinder for optimal/suitable temperature control of the substrate during processing.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro et al. (US 2019/0103301 A1, having effectively filed date of 23 June 2016, hereinafter “Tashiro”) in view of  Khaja et al. (US 2015/0376780 A1 hereinafter “Khaja”) and Antonissen (US 2006/0073276 A1) and Barriss et al. (US 2015/0075431 A1 hereinafter “Barriss”) as applied to claim 1 above and further in view of Makabe et al. (US 2010/0122774 A1 hereinafter “Makabe”).
Regarding claim 20, Tashiro in view of Khaja, Antonissen and Barriss teaches all of the limitations of claims 1 above including a second gas supply section (Khaja: comprising 156, Fig. 1) and a second cooling gas (see teachings of Khaja an Antonissen).
Tashiro in view of Khaja, Antonissen and Barriss as applied above do not explicitly teach wherein supply pressure of the second cooling gas is equal to or greater than supply pressure of the first cooling gas.
However, Makabe teaches controlling the pressure of gas supplied to different regions of a placing table (i.e. mounting table) to affect the heat transfer rate (paragraph [0065], [0068]-[0072]) wherein the thermal conductivity is also a function of the size (i.e. height) of the space (paragraph [0044]). In other words, Makabe teaches that pressure is a result-effective variable which affects thermal conductivity or heat transfer rate (see also Fig. 4 and paragraph [0044]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the individual pressures of the first and second cooling gas in view of teachings of Makabe in the apparatus/method of Tashiro in view of Khaja, Antonissen and Barriss to enable optimizing the heat transfer rate in different areas of the placing table (Makabe:) for optimal processing and temperature control of a substrate to be processed.
Response to Arguments
Applicant's arguments filed 18 November 2021due to new grounds of rejection necessitated by applicant’s amendments as explained hereunder. 
Applicant argues (remarks page 2) regarding U.S.C. 103 rejection of independent claim 1 that Khaja does not teach or suggest the recited features ("A method performed by a placing table structure", "the method comprising: supplying, from the first cooling gas supply section to the gap, a first cooling gas supply having a first temperature; and supplying, from the second cooling gas supply section to a space between the refrigerated heat transfer element and the outer cylinder, a second cooling gas having a second temperature higher than the first temperature") of amended claim 1 and the asserted combination of references does not render amended claim 1 obvious.
Examiner responds that claim 1 rejection has been modified as necessitated by Applicant’s amendments. Currently claim 1 is rejected as being unpatentable over Tashiro in view of Khaja, Antonissen and Barriss as discussed in detail in claims rejections above.
In light of the above, claim 1 is rejected.
Additionally, depending claims 19 and 20 are also rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Weaver et al. (US 2003/0057614 A1) teaches a substrate/workpiece supporting apparatus (i.e. placing table)  and method and further teaches the selection of different gases depending on desired thermal conductivity for heating or cooling of the substrate (wafer W)(Fig. 5A-8B, paragraph [0072]-[0075], abstract, claim 14 and 15).
Buchberger, Jr (US 2015/0060013 A1) teaches a placing table (pedestal including electrostatic chuck) and method including independently controlling pressure or gas composition in different compartments/zones of the placing table to adjust the thermal conductivities of the zones (abstract, paragraph [0017]-[0018], [0031]-[0033]).
Tomoyoshi (US 2004/0123805 A1) teaches a placing table and method including supplying of different thermal conductivity gases (i.e. argon or helium) and controlling the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778.  The examiner can normally be reached on Monday-Friday 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREEN CHAN/Examiner, Art Unit 1716       
/RAM N KACKAR/Primary Examiner, Art Unit 1716